Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 05/19/2022 has been entered. Claims 1 – 19 remain pending. Claims 6 – 15 and 19 remain withdrawn. Claims 1 – 5 and 16 – 18 are under examination. 
Applicant’s amendments have overcome the previous rejection of claims 1 – 5 and 16 – 18 under 103 in view of Tsuchiya (JP2004/269934). The rejection is withdrawn. 

However, upon further consideration, a new rejection is made of claims 1 – 5 and 16 – 18 under 102 in view of Zhai (CN1804097)


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 5 and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (CN1804097, using espacenet translation) 

Regarding claims 1 – 5 and 16 – 18, Zhai teaches a self-lubricating alloy for use in a self-lubricating bearing (meeting the claimed limitation of sintered sliding material of claim 1 and claim 5) [0004], that is produced by compacting and sintering (meeting the claimed limitation of sintered material) [0011, 0012]. Zhai teaches an example of the composition that includes the composition; [Table 1, Example 3] which anticipates the claimed composition and meets the claimed “iron-based”.
Element
Claimed Invention
Zhai
Sulfur (S)
3 – 15%
4%
Total amount of at least one of Cr, Ca, V, Ti, and Mg
0.2 – 6%
2% (Chromium)
Nickel (Ni) (claims 2, 16, 17)
0.1 – 10%
3%
Molybdenum (Mo) (claims 3, 16, 17, 18)
0.1 – 10%
1.5%
Graphite (C) (claims 4, 17, 18)
0 – 1%
0.8%
Iron (Fe)
Remainder
Balance


	Zhai teaches that the sulfur reacts with molybdenum during the sintering to produce a metal sulfide, but does not explicitly teach that a metal sulfide is one of Cr, Ca, V, Ti, and Mg dispersed in the crystal grains. Zhai also does not teach the metal sulfide area ratio or a number of metal sulfide particles. Lastly, Zhai does not explicitly teach the presence of pores. 
	
	However, Zhai teaches a substantially identical composition to the invention and furthermore, Zhai teaches a substantially identical method of making to the instant invention including; 
Mixing and pressing at a pressure of 6 – 7 t/cm2 (588.4 – 686.5 MPa) [0026] 
Sintering in ammonia decomposition at a temperature 1180°C [0027]
Similar to the step described in [0103] of as-published US2021/0316364 

	Therefore, while Zhai does not explicitly teach the presence of pores, a metal sulfide of Cr, Ca, V, Ti, and/or Mg dispersed in the crystal grain, the area ratio of the metal sulfide(s), or the number of metal sulfides, there is reasonable expectation to a person of ordinary skill in the art that Zhai would possess the claimed limitations, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of making, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition and method of making, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
	

                                                                                            
Response to Arguments
Applicant's amendments and arguments thereto, filed 05/19/2022 have been fully considered and are persuasive. The examiner agrees that while Tsuchiya (JP2004/269934) teaches an overlapping range, Tsuchiya does not explicitly teach the metal sulfide area ratio or number of metal sulfides. Further still, as shown Tables 1 – 2 and 5 of the instant invention, the metal sulfide area ratio and number produce reduced thrust and radial wear amount [Table 5] and the would not necessarily be present in the Tsuchiya (JP2004/269934) [Tables 1 – 2]. Therefore, the rejection is withdrawn. 

However, upon further consideration, a new rejection is made of claims 1 – 5 and 16 – 18 under 102 in view of Zhai (CN1804097)


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US2013/0084203 – Iron-based sliding member with overlapping sulfide area and composition
JPH10317002 – Iron-based powder with low coefficient of friction and composition. 
JP2001/073100 – Fe-based sintered body with reduced friction coefficient and similar composition. 
CN1220320 – Sulfur-containing iron – based self-lubricating alloy
CN1360082 – Self-lubricating antifriction material produced by powder metallurgy


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735